 264DECISIONSOF NATIONAL LABOR RELATIONS BOARDLailaMoore d/b/a Moore Mill and Lumber Companyand Retail Clerks Union,Local 899,Retail ClerksInternationalAssociation,AFL-CIO. Cases 31-CA-3764-I and 31-CA-3764-2June 28, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn November 20, 1973, Administrative Law JudgeHerman Coreman issued the attached Decision in thisproceeding.Thereafter, theGeneral Counsel, theCharging Party, and the Respondent filed exceptionsand supporting briefs, and Respondent filed a brief inresponse to the exceptions of the General Counsel andthe Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistent herewith.1.On May 19, 1973, in reaction to the Union'sprevious request for recognition, Respondent distrib-uted a notice to employees advising them that certainchanges would be made in their wages, hours, andworking conditions. We agree with the AdministrativeLaw Judge that, by announcing and effectuatingchanges in employment conditions, Respondentsought to punish employees for their union activitiesand thereby violated Section 8(a)(1) of the Act.' How-ever, we note that not all the rules announced in thisnotice constituted deviations from past practice.Thus, the announcement that personal calls would bekept to a minimum and that permission would berequired for borrowing tools was merely a restatementof rules which had been previously enforced. Accord-ingly, we find that Respondent's reiteration of theseexisting policies did not violate Section 8(a)(1) oftheAct.Similarly,we find that although theRespondent's announcement that henceforth therewould be only two 10-minute coffeebreaks did notrepresent an actual change in the existing rule, it didconstitute a threat to enforce the rule more strictly inthe future and thereby violated Section8(a)(1).2.We agree with the Administrative Law Judge'siHaving found these actions to be violations of Sec 8(a)(I), we find itunnecessary to decide whether they also constituted violations of Sec 8(a)(3)since the remedy would be the same in any eventfinding that Respondent's extensive unfair labor prac-tices affecting virtually all the employees in this smallunit were of such a serious nature as to make theholding of a fair election impossible. Here the Re-spondent coercively interrogated most of the unit em-ployees, threatened them with plant closure, andsuggested that they seek employment elsewhere. Inaddition, Respondent reacted quickly to the Union'srequest for recognition by threatening more onerousworking conditions for its employees, withdrawingcertain of their existing benefits, and reducing theirhours of work. Furthermore, Respondent learned,through coercive interrogation, that dissatisfactionwith the wage rates was a reason for the employees'interest in the Union, and shortly thereafter grantedacross-the-board increases in hourly rates of pay. Bythus attempting to foreclose any desire for collectivenegotiations over wages through unilaterally confer-ring a benefit in this principal area of employee con-cern,Respondent has created a situation whichcannot be remedied by mere words. When consideredin combination with the other threatening and coer-cive conduct here present, we see no practical hopethat a conventional notice posting requirement canadequately dissipate the lingering effects of theRespondent's acts. Thus no fair election can be heldwith reasonable certainty that employees would votefreely and without being substantially influenced bythe unlawful conduct above described. We thereforefind that the cards freely signed by employees, indi-cating their support of the Union, provide in this con-text a more reliable test of the employees' true desires.Since a majority of employees, by that means, indi-cated their desire for representation, we shall orderthe Respondent, on request, to recognize and bargainwith the Union as the statutory representative of itsemployees for the purposes of collective bargaining.'3.We find, in agreement with the Union and theGeneral Counsel, that the employees should be reim-bursed for any losses they may have incurred as aresult of the unlawful reduction in hours and elimina-tion of a free meal for employees who worked onSundays.3 Therefore, we shall remedy the effects ofthe Respondent's conduct as to these matters by pro-viding the appropriate make-whole provisions in ourOrder.2Chairman Miller and Member Penello for the reasons stated by themajority inSteel-Fab,212 NLRB No 25, do not adopt the AdministrativeLaw Judge's finding that Respondent violated Sec 8(a)(5) of the Act, butrather enter this bargaining order as a remedy for the serious unfair laborpractices committed by Respondent herein Member Fanning, for the rea-sons cited in his dissent inSteel-Fabcase would adopt the AdministrativeLaw Judge's finding in this regard7We shall also order that the Respondent reinstate the practice of provid-ing a meal to employees who work on Sundays or,if that is not convenient,provide the monetary equivalent with which to purchase their own meals212 NLRB No. 27 MOORE MILL AND LUMBER COMPANY2654.We adopt the Administrative Law Judge's find-ing that the extraordinary relief requested by theUnion is not warranted in this case. But, in so doing,we do, not rely on his finding that the unfair laborpractices resulted from Respondent's naivete.ORDER-Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Laila Moore d/b/aMoore Mill and Lumber Company, Lompoc, Califor-nia, her agents, successors, and assigns, shall:1. -Cease and desist from:te(a) Coercively interrogating employees concerningtheir union membership and sentiments; castigatingemployees for joining the Union; threatening to closedown to obstruct union activity; reducing hours ofwork and increasing wage rates to discourage unionactivity; denying employees paid vacations or healthinsurance coverage for the purpose of discouragingunion activity;more strictly enforcing coffeebreakrules to discourage union activity; eliminating freemeals for employees who work Sundays to discourageunionactivity;and inviting employees who havejoined the Union to quit Respondent's employmentfor the purpose of discouraging union activity.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action to effectu-ate the policies of the Act:(a)Make whole Barney Fish for any losses he mayhave suffered by being deprived of health insurancecoverage after August 2, 1973, including the cost tohim of any premium payments he made in order toretain equivalent insurance coverage, with interest at6 percent per annum.(b)Make whole employees for any monetary lossesthey may have suffered as a result of the discriminato-ry reduction in hours with interest at 6 percent perannum.(c)Reinstate the practice of providing a meal toemployees who work on Sundays or, if that is notconvenient, provide the monetary equivalent withwhich to purchase their ownmeals,and make employ-ees whole for any losses they may have suffered as aresult of the discriminatory elimination of this benefit.(d)Upon request, bargain with the Union as theexclusive representative of the employees in the ap-propriate unit as set forth in the attached Decision oftheAdministrative Law Judge and embody in asigned agreement any understanding reached.(e)Post at its establishment at Lompoc, California,copies of the attached notice marked "Appendix." 4Copies of said notice, on forms provided by the Re-gional Director for Region 31, after being duly signedby Respondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted.' Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint,as to allallegations not found to be violations of the Act, bedismissed.4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentIWILL bargain collectively,upon request, withRetail Clerks Union,Local 899,Retail ClerksInternational Association,AFL-CIO,as the ex-clusive representative of my employees in thebargaining unit described below with respect torates of pay, wages, hours of employment, andother terms and conditions of employment and,if an understanding is reached,embody such un-derstanding in a signed agreement.The bargain-ing unit is:All full-time and regular part-time employeesemployed by Respondent in its retail hardwareand lumber operations at Lompoc, California;excluding guards, casual employees,sons ofmanagement and supervisors as defined in theAct.IWILL make whole employees for any lossesthey may have suffered as a result of the reduc-tion in hours and discontinuation of Sunday din=ners.IWILL make whole Barney Fish for any mone- 266DECISIONSOF NATIONAL LABOR RELATIONS BOARDtary losses he may have suffered after August 2,1973, because I deprived him of health insurancecoverage.IWILL restore the benefit of Sunday dinners oritsmonetary equivalent.I WILL NOT coercively interrogate my employ-ees concerning their membership in or feelingstoward the Union or concerning their reasons forjoining or adhering to the Union.IWILL NOT threaten to close the plant for thepurpose of discouraging union membership oractivity.IWILL NOT castigate or otherwise threaten em-ployees with reprisals because of their unionmembership or activity.I WILL NOT change rates of pay or hours of workfor the purpose of discouraging membership inthe Union.IWILL NOT threaten to strictly enforce coffee-break rules to discourage membership in theUnion.IWILL NOT deprive employees of earned paidvacation or group insurance or discontinue Sun-day dinners to workers for the purpose of dis-couraging membership in the Union.I WILL NOT in any like or related manner inter-fere with, restrain, or coerce employees in theexercise of their right to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, and to engage in other con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection, or torefrain from any or all such activities.LAILAMOORE d/b/aMOORE MILL AND LUMBERCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays -from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 12100, 11000Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-7352.DECISIONSTATEMENTOF THE CASEHERMAN CORENMAN, Administrative Law Judge: Uponcharges filed in the above-entitled matter on May 24, 1973,by Retail Clerks Union, Local 899, Retail ClerksInterna-tional Association AFL-CIO, and duly served on the Re-spondent, Laila Moore d/b/a Moore Mill and LumberCompany, the General Counsel of the National Labor Rela-tionsBoard on July 18, 1973,issueda complaintallegingthat the Respondent had violated Section 8(a)(1), (3), and(5) of the Act. An amendment to the complaintwas filedAugust 3, 1973. The Respondent filed an answer on July 31,1973, and an amended answer on August 31, 1973, denyingthat the Respondent had engaged in unfair labor practices.The case came on for trial before me on September 6,1973, at Santa Maria, California. The parties appeared andwere afforded full opportunity to be heard, to call,examineand cross-examine witnesses, to produce evidence, to argueorally on the record, and to submit briefs. Briefs submittedby the parties have been carefully considered.Upon the entire record in the case, my observation of thewitnesses,and consideration of the briefs, I make the fol-lowing:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe pleadings establish, and I find, that the Respondentis a sole proprietorship with its principal office and place ofbusiness located in Lompoc, California, where it is engagedin the operation of a retail hardware store and lumberyard.In the course of its business operations, Respondent annual-ly receives gross revenues in excess of $500,000 and annual-ly purchases goods valued in excess of $2,000 originatingoutside the State of California. I find that the Respondentisan employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRetail Clerks Union, Local 899, Retail ClerksInterna-tional Association, AFL-CIO, herein called the Union, is alabor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. TheDesignationof the Union as MajorityRepresenta-tiveUnionBusinessRepresentative Thomas Herndon metwith six of Respondent's employees at the Holiday Inn atSanta Maria on the evening of May 10, 1973. There, the sixemployees, who constituted a majority of Respondent'swork force, signed individual authorization cards reciting asfollows: MOORE MILL AND LUMBERCOMPANY267I hereby designate Retail Clerks International Associa-tion, Local 899, as my agent for the purposes of collec-tive bargaining. By so doing I have authorized Local899 to negotiate with my employer for a signed collec-tive bargaining agreement to provide for my compen-sation and other conditions of employment.The employees who signed cards on May 10 were P. L.Cruz, John S. Dugas, Barney E. Fish, Jack R. Lara, DonaldF. Boddy, Jr., and Mark Goodrich. Other employees i em-ployed by the Respondent were James Rudolph, GretheBjorkland,Marjorie Davidson, and Nancy Randall. Em-ployee Pilar signed a union authorization card on June 5,1973.B. The Request for Recognition and the Respondent's Reac-tionOn May 17, 1973, Union Representatives Tom Herndonand James Aaron called on Mrs. Moore at her place ofbusiness. They carried with them the six signed union au-thorization cards and a letter requesting recognition as ma-jority representative. The letter read as follows:This letter shall constitute official notice that RetailClerks Union, Local 899, has submittedevidence satis-factory to Moore Mill and Lumber Company that Re-tailClerks Umon, Local 899, has been designated bya majority of the employees as the exclusivebargainingrepresentative of all the employees employed by theemployer with the exception of supervisors employedat the employer's store located at 320 North D Street,Lompoc, California 93436.It is understood and agreed that Moore Mill and Lum-ber Company does herebyrecognize-RetailClerksUnion, Local 899, as the sole and exclusive bargainingagent for its employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours andother conditions of employment.Please execute a copy of this letter and return it for ourfiles.Mr. Aaron was the spokesman. He introduced himselfand Mr. Herndon and explained to Mrs. Moore that theywere there to inform her that the Union represented a ma-jority of her employees and to demand recognition. Mrs.Moore asked for proof that the Union represented her peo-ple.Mr. Aaron handed her the six signed cards which sheexamined. At that time Mr. Aaron also handed her therecognition letter for her to sign. Mrs. Moore read the letteri I have not included Mrs. Moore's two sons who are also in her employbecause Sec. 2(3) of the Act excludes an individual employed by his parentbut refused to sign it. Mrs. Moore told the union representa-tives-that they didn't have a majority, stating to them thatshe had 12 people working and the Union had'only 6 cards.When the union representatives responded that it was theirinformation that there were 11 employees, she replied thatthere were 12, counting herself. At this moment Mrs. Moorebrought employee Jack Lara into the office. There she askedLara if the employees knew what they were doing by signingthe cards. She told Lara if the employees were not happy tofind other jobs, and she threatened to close down. Aaroncautioned Mrs. Moore not to get into unfair labor practices,and Lara left the office. According to the credible testimonyofUnion Representative Herndon,Mrs.Moore asked"what do they want what are they after-I pay good wag-es-I give 3 weeks vacation-I have insurance-what dothey want." Aaron told Mrs. Moore they were not there tonegotiate; all they wanted at the moment was recognition.They told her they wanted her to sign the recognition letter.Mrs. Moore refused. She then brought employee DonaldBoddy to the office and said to him, "Do you know whatyou signed," and he said, "Yes," and she said, "What didthese people promise you," and Boddy replied, "Nothing."Mrs. Moore then asked, "Why did you sign it," and Boddyreplied, "Because I wanted more money." Mrs. Moore said,"Well you'll recognize you'll make less money," and sheasked, "Did these people tell you you have to pay themmoney," and Boddy replied, "Yes, about $7.00 per month."At this point Union Representative Aaron again cautionedMrs. Moore about calling people in and talking to them.Aaron asked Mrs. Moore to contact her attorney for advice.Mrs.Moore went out and called employee Jack Lara inagain to the office andagainasked him if he knew what hesigned and he said, "Yes." Mrs. Moore told Lara if he wasunhappy working there, "Why don't you get a job someplace else."Lara replied that he was not unhappy workingthere.Mrs. Moore then asked Lara why he signed a cardand he replied that he thought he deserved more money.Mrs. Moore interrupted to state that Lara made more mon-ey than her boys and he turned and left.2 Mrs. Moore thensaid, according to the credible testimony of Union Repre-sentativeHerndon, "I think I'll fire the six of them-ifthey're unhappy, I'll just fire all six of them." The unionrepresentatives again cautioned Mrs. Moore to contact herattorney before she took any action.At this point Mr. Aaron asked for the return of the cardsand again asked Mrs. Moore to sign the recognition letter.The cards were returned, but she again refused to sign theletter acknowledging recognition of the Union as majorityrepresentative. Union Representative Herndon credibly tes-tified thatMrs. Moore said she didn't make any money-she had the business going only for the employees-shedidn't get any money out of it, and if this was the way it wasgoing to be, she would just go out and close the gate andlock the place up.from the definitionof "employee."Foam RubberCity #2 of Florida d/b/aScandia,167NLRB 623.2 The conversationbetween Boddy and Mrs. Moorerecited above is inaccordancewith the credible testimony of Umon RepresentativeHerndon. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Further Interference with, Coercion, and Restraint ofEmployees in the Exercise of their Section 7 RightsAccompanying the employees' paychecks on May 19,1973,Mrs. Moore enclosed the following notice concerningtheir wages, hours, and working conditions:Starting next week 5-21-73 you will be working 40hours per week only.There will be 2 to work on Sunday from 9:00-3:00.One Sunday-worker will have Monday and Tuesdayoff-the other Thursday and Friday. The balance willhave Wednesday off. John and Mark will work from9:00 a.m.-6:00 p.m. each day worked. Pete and Jackwill work from 7:30 a.m.-4:30 p.m. each day worked.Don and Barney will work from 8:00 a.m.-5:00 p.m.each day worked. Sunday workers will bring their ownlunch and will be paid for the 6 hours worked only. Ifthey want to make up the other 2 hours, they may doso during the week. Each one will punch a time clockcoming and going each day worked and will be paidaccordingly. If they leave the premise at any time, theywill punch the clock, haircuts or any personal matterincluded. The driver will punch in the morning andwhen leaving at night only. Personal telephone callswill be at a minimum. The two working on Sunday willbe the same two for one month duration then changingto a new crew-of 2 for 1 month. No one is to borrowany tools from the lumber yard unless they get permis-sion from me. Coffee breaks will be 10 min. in themorning and 10 min. in the afternoon and no otherswill be permissable. Vacation time will be figured Juneto June and will be taken during the summer monthsonly unless I personally give them permission. Youmust have worked 12 months continually in order toreceive a paid vacation. You have set up your ownschedule for a long time now and now it is my turn. Ifthere is any questions about the schedule, please feelfree to ask me.In essence, the changes made in wages and working con-ditions were as follows: The number of Sunday employeeswas reduced by one; employees' days off were changed; theworkweek for employees was cut from 48 to 40 hours perweek; the serving of dinner to employees who worked onSunday was discontinued; personal phone calls by employ-ees were restricted; employees were admonished not to bor-row company tools without permission and they werelimited to 10-minute coffeebreaks in the morning and af-ternoon; vacations were limited to the summertime; and theemployees were notified that to be eligible for vacation, theybe required to have had 12 months' continuous employ-ment. Although the notice recited that employees wouldhenceforth be paid only for 6 hours worked on Sunday,contrary to the past practice of paying 8 hours for 6 hoursof actual work, Mrs. Moore did not in fact change thepractice of paying 8 hours' pay for 6 hours' work on Sunday.Although the notice is silent on the matter, Mrs. Mooreincreased the hourly rate of pay of _most employees 60 centsper hour and increased Pete Cruz' hourly rate by 75 cents.The reduction in hours from a 48- to a 40-hour workweekwas kept in force about 7 weeks, from May 21 to July 14,when the 48-hour workweek was restored, but Mrs. Moorelet the increased hourly wage rate stand even though theworkweek was increased from 40 to 48 hours.Other instances of unlawful interference engaged in byMrs. Moore are as follows: Mrs. Moore talked to employeeMark Goodrich in the presence of the two union representa-tives on May 17. She asked Goodrich if he signed a card.When Goodrich replied, "Yes," Mrs. Moore told him if hedidn't like the place he could leave. That same afternoon,in the presence of her son and employee Grethe Bjorkland,Mrs. Moore again asked Goodrich why he signed the unionauthorization card, what he was looking for in the Union,and what benefits he wanted. Goodrich told Mrs. Moorethat he was looking for retirement and medical benefits.Mrs. Moore replied that he had social security. At the timeMrs.Moore issued the notice regarding certain wages,hours, and working conditions, she told the group in heroffice that before her husband had passed away, they hadresolved that if a union ever tried to come in, they wouldcut back the hours of work. Goodrich testified credibly thatseveral times during this time period Mrs. Moore told em-ployees that if she couldn't run her business, then nobodywas and she was going to close down. On the day followingthe visit of the union representatives to the store, Mrs.Moore posted a newspaper clipping which said "RetailClerks on strike," accompanied by her handwritten remark"if that's what we wanted."Employee Jack Lara testified credibly that on severaloccasions following the visit of the two union representa-tives,Mrs. Moore threatened to close down and close thegates.Employee Barney Fish credibly testified that on the sameday the two union officials visited the store, Mrs. Mooretold us "if we weren't happy that we should find other jobs,and she asked us if we knew what we signed and we saidyes." Corroborating testimony from other employees, Fishtestified credibly that on at least 10 occasions Mrs. Mooretold employees that she might close the business. Fish testi-fied that usually every time Mrs. Moore received a phonecall having anything to do with the Union, you would hearthe "threat to close down all day."Fish testified credibly and without contradiction that onAugust 2, 1973, having been employed 90 days, therebybecoming eligible for inclusion in the Respondent's healthinsurance plan, Fish asked Mrs. Moore if she was going tosign him up for it. Mrs. Moore replied, "No," that she wasn'tgiving anybody anything until the "union deal" was over.Fish testified he therefore retained his existing Blue Crossinsurance which was costing him $44 every 3 months 3Fish credibly testified further that on the day after theunion officials visited the store, Mrs. Moore told some ofthe employees "we had stabbed her in the back-slappedher in the face-that that we all had been one happy familybefore that."Employee John Dugas credibly and in corroboration ofsimilar testimony by other employees testified that on the3 I find that by declining to include Barney Fish in the healthinsuranceplan when he became eligible on August 2, 1973, the Respondent violatedSec 8(a)(1) and(3) of the Act MOORE MILL AND LUMBER COMPANY269morning after the union representatives visited the store,and in the presence of Barney Fish, Mrs. Moore told themthat we stabbed her in the back, tht therewasn't anythingworse we could do to her. Dugas replied to Mrs. Moore that,"I didn't feel it was that way, that it was a betterment forourselves, and for our jobs, and that I felt that the paycheckI picked up every week was like a knife in my back." Dugasalso testified credibly and in corroboration of similar testi-mony of other employees that in the first week Mrs. Mooresaid, "that her husband had always said that's what hewould do if they went union; he would set a 40-hour work-week.Dugas also testified in corroboration of other testimo-ny in the record that Mrs. Moore, after receiving a phonecall,would say "I'm going to close it up boys; I'm going toclose it up."Dugas also testified credibly that following the visit of thetwo union representatives, Mrs. Moore called him into thesecond office and shut the door and asked him who hadmade the initial contact with the Union. Dugas told her hehad made the initial phone call which resulted in theUnion's invitation to the employees to meet with them, andthat he had passed this information on to the other employ-ees.Mrs.Moore expressed her desire to Dugas, "that we allquit."Peter Cruz, employed bythe Respondentfor 27 years,testified credibly that on the same day the two union repre-sentatives visited the store,and afterthey left;Mrs. Moorementioned installing a timeclock. When Cruz asked Mrs.Moore for a vacation, she told him he couldn't take a vaca-tion until "this union thing was settled." Cruz, like others,heard Mrs.Moore remark several times that she was goingto close the business and on several occasions,like otheremployees, heard Mrs. Moore say, "if we weren't happy wecould leave." Cruz testified that only 2 days before he testi-fied he heard Mrs. Moore say, "you're going to pay for anattorney-she wasn't going to pay for it-we were going tohave to pay for it."I am not persuaded by the Respondent's contention thatthe reduction of the workweek from 48 to 40 hours wasbased on business considerations,namely, that business hadslacked off; a lumber shortage had developed and the priceof lumber had increased; or that the Respondent was over-staffed with employees due to increased working hours ofemployee Mark Goodrich. On the contrary, I am persuadedthat the change was motivated by Mrs. Moore's policy,passed on to her by her departed husband in his lifetime,and expressed by Mrs. Moore at the time that the workweekwas reduced on May 19 to 40 hours, and that she and "herhusband, before he passed away, discussed this, and if aunion ever tried to come in, that they would cut back theworking hours." Moreover, Mrs. Moore admitted that theunion representatives' visit to her plant on May 17 "proba-bly helpeda lot" in her decision to issue her May 19 noticeto the employees announcing changes in wages,hours, andworking conditions. Aside from the fact that Respondentproduced no records to show a substantial business decline,Mrs. Moore's hire of Barney Fish on April 30 refutes hertestimony that she had decided in April to reduce hours ofwork; for if she had decided to reduce hours for lack ofwork, she would not have hired Fish on April 30. I ampersuaded by the timing of the announcement of the changein working conditions only 2 days after the Union haddemanded recognition; by the substance of the otherchanges announced in the May 19 notice; by the substantialhourly wage rate increase that accompanied the announce-ment;and by the accompanying threats by Mrs. Mooremade in the same time frame, to close down;that the em-ployees had stabbed her in the back; and that they couldquit and go elsewhere if they were unhappy-that under allthe surrounding circumstances the May 19 changes in wag-es,hours, and working conditions were instituted to dis-courage and defeat unionization and therefore violatedSection 8(a)(1) of the Act.C. The Appropriate UnitThe General Counsel's complaint` alleges the appropriateunit asfollows:All full-time and regular part-time employees em-ployed by Respondent in its retail hardware and lum-ber operations at Lompoc, California; excludingguards, casual employees, relatives of management andsupervisors as defined in the Act.I agree with the General Counsel's description of theappropriate unit, with this modification that the "relativesof management" to be excluded from the unit should belimited to Mrs. Moore's two sons who are excluded from theterm "employees" by Section 2(3) of the Act. I have con-cluded in agreement with the Respondent, however, thatMrs. Moore's niece,Nancy Randall, who was hired July 14,1973, and works as a billing clerk, and Mrs. Moore's sister-in-law,Marjorie Davidson, who clerks and checks salestickets, do not enjoy special status by reason of marriage orblood relationship toMrs.Moore and therefore shouldproperly be in the unit.Fresno AG Hardware,185 NLRB412. It is clear, and I find, that the entire enterprise of theRespondent consisting of the yard, mill, salesroom, andoffice is under the sole supervision of Mrs. Moore, and itsemployees constitute a homogenous group with overlappingfunctions who are in daily contact with one another, arepaid by the hour, and enjoy substantially the same fringebenefits,4 and no other labor organization aeeks to representthem on a different unit basis.It is well established by Board precedent that the singleestablishment is presumed to constitute an appropriate unit,where no labor organization seeks a different unit.GolubCorp.,159 NLRB 503. Moreover, all parties are in agree-ment that the appropriate unit is an establishment wide unit.D. The Union MajorityI find contrary to the Respondent's position that theUnion's request for recognition is a sufficient request tobargain. As the Respondent refused to grant recognition, afurther request to, bargain would be futile.5 On May 17,4 Part-time employees do not have health insurance5N L.R Bv Barney's Supercenter,Inc.,296 F.2d 91 (C.A. 3,1961); alsoNL RB.v.Burton-Dixie Corporation,210 F.2d 199 (C.A. 10, 1954) 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD,1973, the date of the Union's demand for recognition, therewere 10 employees in the unit,66 of whom had signed unionauthorization cards, as I have previously noted above inparagraph III,A. The duties and functions of the variousemployees are as follows:1.John Dugas(a card signer)clerks, waits on customers,and marks and stocks merchandise as well as other miscella-neous duties.2. Jack Lara, (a card signer) sweeps out the shop, loadstrucks, and waits on customers.3.Mark Goodrich (a card signer) clerks and marks mer-chandise as well as other miscellaneous duties as required.Is a regular part-time employee during the school year andworks full time during summer vacation.4.Don Boddy(a card signer)repairs screens and win-dows, makes picture frames, waits on customers,and loadsand unloads trucks.5.Barney Fish (a card signer) is the local delivery truck-driver.6.Pedro Cruz (a card signer) is a millman who repairsdoors, cuts wood,makes picture frames,helps customers,and loads trucks.7.Pilar Lara (a card signer who signed on June 5) is'theregular part-time janitor who works 2 hours a day and as aregular part-time employee belongs in the unit.Callahan-Cleveland, Inc.,120 NLRB 1355, 1357;BachmannUxbridgeWorsted Corporation,109 NLRB 868.His son,Danny, helpshim occasionally, but only Pilar, the father, is on theRespondent's payroll.8.Grethe Bjorkland is primarily a bookkeeper but alsowaits`on customers.9.Marjone Davidson (Mrs. Moore's sister-in-law)clerksand checks sales tickets.10.Nancy Randall (Mrs. Moore's niece, who was hiredJuly 14,1973) was working 40 hours a week engaged inbookkeeping functions, adding up sales, and getting out thebills. She willwork parttime while attending college.I find that on May 17, the date the Union requestedrecognition, it held valid authorization cards from six em-ployees, which constituted a majority of the employees inthe unit which I have herein found appropriate.? I find thatthe unfair labor practices engaged in by the Respondenthave made a free and fair election impossible, and under thecircumstances the cards will serve to establish the unionmajority.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of the6I find that Jimmy Rudolph is a "causal employee"who does not havea sufficient community of interest with the other employees,and it thereforeexcluded from the unit. Mr Rudolph is a school teacher who works part timeat his own pleasure and determines his own hours,computing inventory HeHe does no other work and comes and goes when he pleases.In 1973 heworked a total of approximately 80 hours in the first 3 months of the yearand will not return to work again until late in 1973 or early 1974.M & MCharter Lines,173 NLRB 605, 607.7 A seventh union authorization card was signed by Pilar Lara on June 5,1973, and it should be counted although the six cards establish the majority.Area Disposal, Inc,200 NLRB 350.Respondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic,and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1), (3), and(5) of the Act, I shall recommend that the Respondent ceaseand desist therefrom and from in any other manner infring-ing upon its employees' Section 7 rights, and that it takecertain affirmative action designed to effectuate the policiesof the Act.Having found that the Union was a majority representa-tive of Respondent's employees in an appropriate unit onMay 17, 1973, and that the Respondent, by engaging inunfair labor practices aimed at destroying the Union's ma-jority,discloses a disposition to evade its obligation to bar-gain,it is found that a simple cease-and-desist order wouldnot prevent Respondent from profiting from its unlawfulconduct, and that only a bargaining order can restore, asnearly as possible, the situation which would have obtainedbut for Respondent's unfair labor practices. SeeN,L P B. v.Gissel Packing Co.,395 U.S. 575 (1959). Accordingly, it willbe recommended that Respondent bargain with the Unionas the collective-bargaining representative of its employeesin an appropriate unit and, if an agreement is reached,embody such agreement in a signed contract.The charging union, alone, and without the concurrenceof the General Counsel seeks aTiideeremedy(Tiidee Prod-ucts,Inc.,, 194 NLRB 1234). It requests that the Board orderthe Respondent to mail the notice to employees to each ofthe employees in the unit, allow the Unionaccess to theRespondent's bulletin board for the posting of its notice,and order the Respondent to reimburse the Union and theBoard for their expenses of litigation in this matter.The Respondent's enterprise is small and the employeesall live in Lompoc where Respondent's establishment islocated and where they can easily be contacted by unionrepresentatives. The unfair labor practices engaged in byMrs. Moore, a widow carrying on the business of her de-parted husband, were the product of her naivete rather thanthe fixed and calculated conduct of a person sophisticatedin labor relations. Additionally, I do not find sufficientevidence to support a finding that the Respondent's defen-ses constituted frivolous litigation within the meaning ofTiidee Products.Accordingly, I deny the Union's request fora Tiideeremedy. SeeWalgreen Co.,206 NLRB No. 15 atfootnote2;Heck's, Inc.,191NLRB 886.Upon the basis of the above findings of fact and upon theentire record in the case, I reach the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section2(5) of the Act.3.By interrrogating employees whether they signed MOORE MILL AND LUMBERCOMPANY271union authorization cards and concerning their reasons forso doing; by castigating the employees for having signedunion authorization cards; by threats to close the estab-lishment because the employees selected a union to repre-sent them; by telling employees who had signed unionauthorization cards that they had thereby stabbed the Re-spondent in the back; by reducing the workweek from 48to 40 hours and by increasing wage rates 60 cents per hourto defeat unionization; by rescheduling the workweek; bydenying employees paid vacation because of union organi-zation; by announcing restriction on such privileges as cof-feebreaks and personal telephonecalls;by discontinuingserving dinners to employees who worked on Sundays; bydenying health insurance coverage to Barney Fish; and byinviting employees who had signed union authorizationcards to quit their employment, the Respondent has inter-fered with, restrained, and coerced employees in the exer-cise of rights guaranteed them in Section 7 of the Act andhas thereby engaged in, and is- engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.On May 10, 1973, and thereafter, the Union was theexclusive representative for collective-bargaining purposesof Respondent's employees in the following described unit:All full-time and regular part-time employees em-ployed by Respondent in its retail hardware and lum-ber operations at Lompoc, California; excludingguards, casual employees, sons of management andsupervisors as defined in the Act.The aforesaid unit was, and is, a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.6.By refusing to recognize or bargain with the Union onand after May 17, 1973, as the exclusive representative ofits employees in the unit herein found appropriate, withrespect to wages, hours, and working conditions, the Re-spondent violated Section 8(a)(5) and (1) of the Act.[Recommended Order omitted from publication.]